Citation Nr: 1620456	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right knee prepatellar bursitis.

2.  Entitlement to service connection for a right knee disorder other than prepatellar bursitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2011 and July 2014, the Board remanded the case for additional development and it now returns for further appellate review.

While the previous remands characterized the issue on appeal as entitlement to service connection for a right knee disorder, the Board has recharacterized the issue as two separate issues: entitlement to service connection for right knee prepatellar bursitis and entitlement to service connection for a right knee disorder other than prepatellar bursitis of the right knee as the medical evidence reveals separate diagnoses of the right knee, which, in turn, result in different dispositions.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a right knee disorder other than right knee prepatellar bursitis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed right knee prepatellar bursitis was incurred in service.



CONCLUSION OF LAW

The criteria for service connection for right knee prepatellar bursitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right knee prepatellar bursitis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he injured his right knee while in service, resulting in the need to have fluid removed from it, and that his symptoms have persisted since such time.  He reports that he self-medicated from separation from service until March 2009, due to lack of health insurance and an ongoing dispute regarding the character of his discharge.  See, e.g., Statement (January 29, 2010).

The Veteran's service treatment records show treatment for right knee problems throughout his period of service, particularly from January 1998 to June 1998.  For example, in a June 1998 orthopedic consultation report, the examiner objectively found the Veteran's right knee prepatellar bursa filled with fluid.  The examiner noted an x-ray of the Veteran's right knee was normal.  Significantly, the examiner's impression was chronic prepatellar bursitis, with no evidence of infection.  Knee problems were noted a few months prior to separation from service in May 2002.  Specifically, in a January 2001 treatment record, the examiner noted that the Veteran reported that he had right knee aspiration three to four times; however, a July 2000 MRI of the right knee was normal.  The examiner noted that there was no record of findings from the MRI in the Veteran's hospital records.  The assessment was right knee prepatellar bursitis with mild effusion.  The Veteran's separation examination was negative for knee problems.

In December 2008, the Veteran submitted a claim for service connection for a right knee disorder.  By way of a March 2009 administrative decision, the Veteran's discharge from the Navy was determined to be honorable for VA purposes and, thus, he is eligible for service connection for any disability incurred or aggravated during his period of service from March 1997 to May 2001.

On VA examination in April 2009, right knee X-rays revealed "prepatellar soft tissue swelling, contusion versus bursitis."  The examiner diagnosed mild genu valgum and minimal right knee effusion.  The examiner opined that the Veteran's current right knee disorder is not related to service.  The rationale was that the Veteran had not been to a physician regarding his knees since he was discharged in May 2001, a July 2000 MRI was negative, and his separation examination was negative for right knee problems.  The examiner concluded that "[t]here is no evidence that there was a chronic problem regarding the right knee condition, due to the fact that his separation examination was negative." See VA examination (April 2009).

Subsequent treatment records show that the Veteran was diagnosed with chondromalacia patellae, proximal medial collateral sprain, patellofemoral syndrome, and prepatellar fibrosis.  See VA treatment records (September 2, 2009); Dr. Dallas (September 14, 2009); Dr. Wehseler (October 2, 2009).  Furthermore, on October 6, 2009, a VA staff surgeon reported that "[the Veteran] has obvious prepatellar bursitis of the right knee."

In July 2011, the Board found that the April 2009 VA examination report was inadequate to decide the claim because it did not address relevant, favorable evidence, to include the June 1998 diagnosis of chronic prepatellar bursitis and other opinions by both private and VA physicians.  Accordingly, the Board remanded the appeal for additional development, to include obtaining a new VA examination with an opinion addressing such deficiencies.

In August 2011, the Veteran was afforded a VA examination.  However, in July 2014, the Board found that the August 2011 VA examination report failed to comply with remand directives requiring discussion of the Veteran's report that his current right knee condition first manifested during his period of service, the June 1998 diagnosis of chronic prepatellar bursitis, all other in service findings of prepatellar bursitis, the April 2009 VA joint examination, the October 2009 private treatment report by Dr. Wehseler, and all post-separation VA treatment records that specifically diagnose the Veteran with prepatellar bursitis of the right knee.  Accordingly, the Board remanded the appeal for additional medical development.

In October 2014, a VA examiner acknowledged that the Veteran was clearly treated multiple times for prepatellar bursitis in service and that current knee examination shows changes from chronic prepatellar bursitis in the past.  However, the examiner opined that the Veteran's current right knee symptoms are due to chondromalacia patella, rather than chronic prepatellar bursitis.  The examiner further opined that "[s]ince [the Veteran's] current symptomatic diagnosis of chondromalacia patella was not diagnosed until 2009, several years after discharge, a nexus for service connection would be improbable, especially due to strenuous work history of [the] Veteran since service."

The Board finds that current disability and in-service injury requirements of service connection have been established.  Specifically, VA and private medical evidence of records show that the Veteran has several current right knee disabilities, to include prepatellar bursitis, chondromalacia patellae, proximal medial collateral sprain, patellofemoral syndrome, and prepatellar fibrosis.  Additionally, service treatment records showing in-service diagnoses of prepatellar bursitis and credible reports of in-service injuries establish the in-service incurrence of a disease or injury.  Accordingly, this case turns of the nexus requirement, that is, whether a current disability is related to an in-service injury.

The Board finds that the April 2009 and August 2011 VA examiner's opinions regarding a nexus to service are afforded no probative value because they do not address relevant, favorable evidence, namely diagnoses in and after service and reports of right knee problems in and since service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, but must instead account for that favorable evidence with an adequate statement of reasons or bases).

The Board finds that the October 2014 VA examiner's opinion establishes a nexus between the Veteran's in-service and current right knee prepatellar bursitis.  Even though the examiner opined that the current prepatellar bursitis is not symptomatic, which would speak to the potential rating assigned, the examination report indicates that the Veteran had prepatellar bursitis in and since service.  Consequently, his opinion indicates that such right knee disorder was incurred during service.  The examiner's opinion on this matter is afforded significant probative value.

Furthermore, the Veteran has consistently reported that he has suffered the same right knee pain in and since service.  Additionally, his assertion that he self-medicated after service is consistent with the absence of medical treatment between separation from service and April 2009, which was one month after an administrative decision determined that his discharge was honorable for VA purposes.  None of the evidence suggests that the Veteran's current right knee prepatellar bursitis was not incurred in service.

After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current right knee prepatellar bursitis was incurred in service.  Therefore, service connection for such right knee disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for right knee prepatellar bursitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a right knee disorder other than prepatellar bursitis so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While this decision grants service connection for right knee prepatellar bursitis, further development is needed to determine whether a right knee disorder other than prepatellar bursitis, to include chondromalacia patellae, proximal medial collateral sprain, patellofemoral syndrome, and prepatellar fibrosis, is related to service.

In October 2014, the VA examiner opined that "[s]ince [the Veteran's] current symptomatic diagnosis of chondromalacia patella was not diagnosed until 2009, several years after discharge, a nexus for service connection would be improbable, especially due to strenuous work history of [the] Veteran since service."  The Board finds that the examiner's does not address whether the Veteran's chondromalacia patellae is caused by or a progression of the service-connected prepatellar bursitis.  Additionally, the examiner failed to address whether other right knee diagnoses, to include proximal medial collateral sprain, patellofemoral syndrome, and prepatellar fibrosis, were related to service or the Veteran's now service-connected prepatellar bursitis.  For these reasons, reexamination is necessary.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a right knee disorder other than right knee prepatellar bursitis.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disorder as secondary to his now service-connected right knee prepatellar bursitis.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to identify any right knee disorder the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner must specifically address diagnoses of chondromalacia patellae, proximal medial collateral sprain, patellofemoral syndrome, and prepatellar fibrosis.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disorder, to include chondromalacia patellae, proximal medial collateral sprain, patellofemoral syndrome, and prepatellar fibrosis, is related to the Veteran's active service, or is caused or aggravated by his service-connected right knee prepatellar bursitis, to include by way of progression of such disorder.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation by the service-connected right knee prepatellar bursitis.  The examination report must include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


